 



EXHIBIT 10.1
AGREEMENT AND GENERAL RELEASE
     This Agreement and General Release is made and entered into by and between
Dana R. Snyder (hereinafter referred to as “Employee”) and Associated Materials
Incorporated (hereinafter referred to as “Company”).
WITNESSETH:
     WHEREAS, Employee was employed by Company on July 1, 2006 and his
employment is terminated effective October 1, 2006;
     WHEREAS, Employee and Company desire to settle fully and finally all
differences between them, including, but in no way limited to, any differences
that might arise out of Employee’s employment with Company;
NOW THEREFORE, in consideration of the mutual promises herein contained,
     It is agreed as follows:
     First: The Company will pay Employee severance pay in the amount of one
thousand dollars ($1,000) per month for a period until the earlier of
(1) Employee no longer serves as a member of the Company’s Board of Directors,
or (2) Employee reaches sixty-five (65) years of age.
     Second: The Company will continue Employee’s coverage under the Company
medical, and dental insurance program, as it may be amended and provided by law,
through the period of severance pay, as provided in the First paragraph above.
Upon termination of medical and dental coverage, the Employee will be offered
COBRA coverage as provided by law.
     Third: Employee agrees that he will continue to cooperate with the Company
and will make himself available as his services are needed by the Company. As
Employee’s services are needed by the Company the Employee will be reimbursed
for his reasonable expenses.
     Fourth: Employee understands and agrees that effective October 2, 2006, he
is no longer authorized to incur any expenses or obligations or liabilities on
behalf of the Company, unless specifically authorized.
     Fifth: Employee agrees that in the course of his employment with the
Company he has acquired certain confidential Company information. Employee
understands and agrees that such Company information has been disclosed to
Employee in confidence and for Company use only. Employee understands and agrees
that he (i) will keep such Company information confidential at all times during
and after his employment with the Company, (ii) will not disclose or communicate
Company information to any third party, and (iii) will not make use of Company
information on Employee’s own behalf, or on behalf of any third party. In view
of the nature of Employee’s employment and the

1



--------------------------------------------------------------------------------



 



Exhibit 10.1
nature of the Company information which Employee has received during the course
of his employment, Employee agrees that any unauthorized disclosure to third
parties of Company information or other violation or threatened violation of
this Agreement would cause irreparable damage to the trade secret status of
Company information and to Company and that, therefore, the Company shall be
entitled to an injunction prohibiting Employee from any such disclosure,
attempted disclosure, violation, or threatened violation. When Company
information becomes generally available to the public other than by Employee’s
acts or omissions, it is no longer subject to the restrictions in this
paragraph. However, Company information shall not be deemed to come under this
exception merely because it is embraced by more general information which is or
becomes generally available to the public.
     Sixth: It is agreed that the benefits contained in this Agreement and
General Release which flow to Employee from Company are subject to termination,
reduction or cancellation in the event that Employee takes any action or engages
in any conduct in violation of this Agreement.
     Seventh: Moreover, the provisions of this Agreement are severable, and if
any part of it is found to be unenforceable, the other paragraphs shall remain
fully valid and enforceable.
     Eighth: Employee agrees that he will make no disparaging or derogatory
remarks or statements, oral or written, about the Company, employees of the
Company or the Company’s business to any person.
     Ninth: Employee understands and agrees that he fully understands his right
to consult with his private attorney and to discuss all aspects of this
Agreement with his private attorney, that to the extent, if any, that he
desired, he has availed himself to this right, that he has carefully read and
fully understands all of the provisions of this Agreement and General Release,
and that he voluntarily entering this Agreement and General Release.
     Tenth: As a material inducement to the Company to enter into this Agreement
and General Release, except as provided in the Fourteenth Paragraph, Employee
hereby irrevocably and unconditionally releases, acquits and forever discharges
Company and each of company’s owners, stockholders, predecessors, successors,
assigns, agents, insurers, directors, officers, employees, representatives,
attorneys, divisions, subsidiaries, affiliates (and agents, directors, officers,
employees, representatives and attorneys of such parent companies, divisions,
subsidiaries and affiliates), and all persons acting by, through under or in
concert with any of them (collectively “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes or action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights under federal, state or local laws
prohibit age, race, sex, handicap, or rights or claims arising under the Age
Discrimination in Employment Act (ADEA) or other forms of discrimination, claims
growing out of any legal restrictions on Company’s rights to

2



--------------------------------------------------------------------------------



 



Exhibit 10.1
terminate its employees, workers’ compensation claims, (“Claim” or “Claims”),
which Employee now has, owns or holds, or claims to have, own or hold, or which
Employee at any time heretofore had, owned or held, or claimed to have, own or
hold, against each of any of the Releases.
     Eleventh: This Agreement and General Release shall not in any way be
construed as an admission by the Company that it has acted wrongfully with
respect to employee or any other person, or that Employee has any rights
whatsoever against Company and Company specifically disclaims any liability to
or wrongful acts against Employee or any other person, on the part of itself,
its employees or its agents.
     Twelfth: Employee represents that he has not filed any complaints, charges
or lawsuits against the Company with any government agency or any court and that
he will not hereafter file any complaints, charges or lawsuits with any
governmental agency or any court against the Company, its agents, employees,
officers, directors, successors and assigns, provided, however, this shall
neither limit an Employee from filing a lawsuit for the sole purpose of
enforcing Employee’s rights under this Agreement and General Release nor affect
an Employee’s right to file a charge or complaint with the Equal Employment
Opportunity Commission (EEOC) alleging a violation of Age Discrimination in
Employment Act or challenging the validity of this Agreement.
     Thirteenth: Employee agrees not to seek or accept any further benefit or
consideration, including reinstatement, back pay, or attorney’s fees, or any
additional money with respect to his employment or separation of his employment
from the Company. The Employee further agrees that in the event he breaks the
promises he has made in this Agreement, the Employee shall return all money
received under this agreement. The Company may also recover its attorney fees
and costs resulting from collecting this money, or enforcing any promise made by
the Employee in this Agreement, or defending any claim or action resulting from
the Employee’s breaking of his promises or this release or any other obligation
set fourth in this Agreement.
     Fourteenth: Employee understands that he has twenty-one (21) days from the
date of the Company’s final offer to consider the herein Agreement and further
Employee understands that material changes to the final offer restart the
running of the twenty-one (21) day consideration period. The Employee and the
Company agree however that material or immaterial changes to the Company’s final
offer do not restart the running of the twenty-one (21) day period and further
Employee agrees to waive the said twenty-one (21) day period, and said waiver is
knowing and voluntary and is not induced by fraud, misrepresentation or threat
by the Company to withdraw or alter the final offer prior to the expiration of
the twenty-one (21) day period.
     This Agreement and General Release sets forth the entire agreement between
the parties hereto concerning the subject matter hereof, and fully supersedes
any prior arrangements or understandings between the parties hereto pertaining
to the subject matter hereof.
     The Employee states that he has been given a consideration period, as set
forth in this paragraph, to consider this Agreement and understands that he has
seven days following the execution of the Agreement to revoke said Agreement.
Said revocation, if

3



--------------------------------------------------------------------------------



 



Exhibit 10.1
exercised, must be in writing and be received by the Company prior to the
expiration of the seven-day period.
     PLEASE READ CAREFULLY. THIS AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

     
 
  Associated Materials Incorporated
 
   
BY:
  /s/ John F. Haumesser
 
   
 
  John F. Haumesser
 
  Vice President, Human Resources
 
   
Date:
  October 1, 2006
 
   
 
   
Signed and Accepted:
  /s/ Dana R. Snyder
 
   
 
  Dana R. Snyder
 
   
Date:
  October 1, 2006
 
   

4